UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:SEPTEMBER 30, 2010 or r TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ANPATH GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 333-123365 20-1602779 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 224 Rolling Hill Road, Suite 2A, Mooresville, NC28117 (Address of Principal Executive Office) (Zip Code) (704) 658-3350 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 15, 2010 Common Stock, $.0001 par value Table of Contents TABLE OF CONTENTS PAGE PARTI FINANCIAL INFORMATION Item 1 Financial Statements 3 Balance Sheet at September 30, 2010(unaudited) and March 31, 2010 (audited) 3 Statements of Operations for the Six Month Period Ended September 30, 2010 and 2009 and the Three Month Period Ended September 30, 2010 and 2009 4 Statements of Cash flows for theSix Month Period Ended September 30, 2010 and 2009 5 Condensed Notes to the Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4T. Controls and Procedures 29 PARTII. OTHER INFORMATION Item 1A. Risk Factors 30 Item 6. Exhibits 30 Signatures 31 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANPATH GROUP, INC Consolidated Balance Sheets September 30, March 31, Unaudited Audited ASSETS CURRENT ASSETS Cash $ $ - Accounts receivable, net Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Furniture & fixtures Machinery & equipment Capitalized software Less accumulated depreciation ) ) TOTAL FIXED ASSETS OTHER ASSETS Trade secrets Deposits TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest payable Wages payable Current maturities of long-term debt, net of discount TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Notes payable, net of discount - - TOTAL LONG TERM LIABILITIES - - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value; 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 17,466,295 and 17,020,462 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying condensed notes to interim consolidated financial statements. 3 Table of Contents ANPATH GROUP, INC Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended September 30, September 30, REVENUES $ COST OF SALES Gross Profit EXPENSES Sales Product development Corporate Finance and administrative Consultants - - Compensation cost for re-pricing warrants - - - Financing expense Total Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) Other income - Interest income - Impairment of long lived assets - TotaOther Income and Expense ) LOSS BEFORE TAXES ) INCOME TAX EXPENSE - - - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED See accompanying condensed notes to interim consolidated financial statements. 4 Table of Contents ANPATH GROUP, INC Consolidated Statement of Cash Flows (Unaudited) For the Six Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Depreciation and amortization Stock issued for services - Stock options granted and warrants issued Stock options re-priced for services - Discount on note payable Adjustments to reconcile net loss to net cash used by operations: Decrease (increase) in accounts receivable ) ) Decrease (increase) in prepaid expenses ) ) Decrease (increase) in inventory - Decrease in trade secrets - - Decrease (increase) in deposits ) Increase (decrease)in accounts payable & accrued expenses ) Increase (decrease) in accrued interest payable Increase (decrease) in wages payable ) Increase (decrease) in discount on notes payable - - Net cash used by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided (used) in investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable Payment of notes payable ) ) Proceeds from the sale of common stock and warrants - - Proceeds from the re-pricing of warrants - - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH CASH - Beginning of period - CASH - End of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest expense $ $ Income taxes $ - $ - See accompanying condensed notes to interim consolidated financial statements. 5 Table of Contents ANPATH GROUP, INC CONDENSED NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 Anpath Group, Inc. (hereinafter the “Company”) was incorporated in the State of Delaware on August 26, 2004.The principal business of the Company is a holding company. The Company’s sole subsidiary is EnviroSystems, Inc. (hereinafter “ESI”) The Company’s name was changed to Anpath Group, Inc on January 8, 2008 at a special meeting of the shareholders’ of the Company. The Company’s former name was Telecomm Sales Network, Inc. The Company’s headquarters is located in Mooresville, North Carolina. The Company’s yearend is March 31. ESI provides infection control products on an international basis through both direct sales and channels of distribution. While ESI’s current focus is on the health care market, products are also sold to transportation, military and industrial/institutional markets. ESI products are manufactured utilizing chemical-emulsion technology, designed to make the products effective against a broad spectrum of harmful organisms while safe to people, equipment and habitat. NOTE 1 – BASIS OF PRESENTATION The foregoing unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim consolidated financial information and with the instructions to Regulation S-K as promulgated by the Securities and Exchange Commission. Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles in the United States of America for complete financial statements. These interim financial statements should be read in conjunction with the annual financial statements of the Company included in its Annual Report on Form 10-K which was filed with the SEC on July 14, 2010. In the opinion of management, all adjustments and disclosures necessary for a fair presentation of these interim statements have been included.All such adjustments are, in the opinion of management, of a normal recurring nature. Operating results for the six month period ending September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending March 31, 2011. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies is presented to assist in understanding the Company's financial statements. The financial statements and notes are representations of the Company's management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. The following are summarized accounting policies considered to be significant by the Company's management: Accounting Method The Company's financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") and have been consistently applied in the preparation of the consolidated financial statements. 6 Table of Contents ANPATH GROUP, INC CONDENSED NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 Cash and Cash Equivalents The Company considers all unrestricted cash, short-term deposits, and other investments with original maturities of no more than ninety days when acquired to be cash and cash equivalents for the purposes of the statement of cash flows. Accounts Receivable Accounts receivable are uncollateralized customer obligations due under normal trade terms requiring payment within thirty days from the invoice date or as specified by the invoice and are stated at the amount billed to the customer. Customer account balances with invoices dated over ninety days or ninety days past the due date are considered delinquent. The carrying amount of accounts receivable is reduced by a valuation allowance that reflects management's best estimate of the amount that will not be collected. Management reviews all accounts receivable balances that are considered delinquent and, based on an assessment of current credit worthiness, estimates the portion, if any, of the balance that will not be collected. In addition, management periodically evaluates the adequacy of the allowance based on the Company's past experience. Allowance for doubtful accounts amounted to $-0- and $-0- at September 30, 2010 and March 31, 2010, respectively. Earnings Per Share The Company has adopted Statement of Financial Accounting Standard No. 128 "Earnings per Share" ("SFAS 128"), which provides for calculation of "basic" and "diluted" earnings per share. Basic earnings per share includes no dilution and is computed by dividing net income available to common shareholders by the weighted average common shares outstanding for the period. Diluted earnings per share reflect the potential dilution of securities that could share in the earnings of an entity similar to fully diluted earnings per share. Although there were common stock equivalents outstanding at September 30, 2010 and March 31, 2010, they were not included in the calculation of earnings per share because their inclusion would have been considered anti-dilutive. Provision for Taxes Income taxes are provided based upon the liability method of accounting pursuant to Statement of Financial Accounting Standards No. 109, "Accounting for Income Taxes" ("SFAS 109"). Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the "more likely than not" standard imposed by SFAS 109 to allow recognition of such an asset. At September 30, 2010, the Company had net deferred tax assets calculated at an expected rate of 34% of approximately $11,463,000 (March 31, 2010 - $11,048,000) principally arising from net operating loss carry forwards and stock compensation. As management of the Company cannot determine that it is more likely than not that the Company will realize the benefit of the net deferred tax asset, a valuation allowance equal to the net deferred tax asset was recorded at September 30, 2010. 7 Table of Contents ANPATH GROUP, INC CONDENSED NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 The significant components of the deferred tax asset at September 30, 2010 and March 31, 2010 were as follows: September 30, March 31, Estimated net operating loss carry forward $ $ Deferred tax asset $ $ Deferred tax asset valuation allowance ) ) Net deferred tax asset $ - $ - At September 30, 2010, the Company has net operating loss carry forwards of approximately $33,715,000 ($32,494,000 at March 31, 2010), which expire in the years 2023 through 2028. The change in the allowance account from March 31, 2010 to September 30, 2010 was $415,000. Although we believe that our estimates are reasonable, no assurance can be given that the final tax outcome of these matters will not be different than that which is reflected in our tax provisions. Ultimately, the actual tax benefits to be realized will be based upon future taxable earnings levels, which are very difficult to predict. Fair Value Measurements SFAS No. 157, Fair Value Measurements ("SFAS 157"), defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements.On April 1, 2008, the Company adopted the provisions of SFAS No. 157 related to its financial assets and liabilities measured at fair value on a recurring basis. SFAS No. 157 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement). The three levels of the fair value hierarchy defined by SFAS No. 157 are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities. Active markets are those in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – Pricing inputs are other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date. Level 2 includes those financial instruments that are valued using models or other valuation methodologies. These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures. Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. Level 3 – Pricing inputs include significant inputs that are generally unobservable from objective sources. These inputs may be used with internally developed methodologies that result in management's best estimate of fair value. Level 3 instruments include those that may be more structured or otherwise tailored to the Company's needs. 8 Table of Contents ANPATH GROUP, INC CONDENSED NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 On April1, 2008, we adopted SFAS157. We had no assets or liabilities measured at fair value on a recurring basis. Therefore, the initial adoption of SFAS 157 had no impact on our Consolidated Financial Statements. On December 14, 2008 the FASB issued a proposed FASB staff position ("FSP") that would amend SFAS 157 to delay its effective date for all non-financial assets and non-financial liabilities, except for those that are recognized or disclosed at fair value in the financial statements on a recurring basis, that is, at least annually. For items within the scope of the proposed FSP the effective date of SFAS 157 would be delayed to fiscal years beginning after November 15, 2008 (fiscal 2010 for the Company) and interim periods within those fiscal years. During February 2008, the FASB confirmed and made effective the FSP. The Company has chosen not to implement SFAS 157 for non-financial assets and non-financial liabilities at this time. Fixed Assets Equipment is recorded at cost. Depreciation and amortization are provided using the straight-line method over the useful lives of the respective assets, typically 3-7 years. Major additions and betterments are capitalized. Upon retirement or disposal, the cost and related accumulated depreciation or amortization is removed from the accounts and any gain or loss is reflected in operations. The following table summarizes the Company's fixed assets: September 30, March 31, Office Equipment $ $ Furniture & Fixtures Marketing/Trade Show Equipment Manufacturing Equipment Laboratory Equipment Capitalized Software Allowance for Depreciation and amortization ) ) Fixed Assets, net $ $ Depreciation expense for the six month periods ending September 30, 2010 and 2009 was $31,678 and $32,747 respectively. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the financial statements, the Company incurred a net loss for the three months ended September 30, 2010 and 2009, and has an accumulated deficit of $33,715,633 since the inception of the Company. These factors indicate that the Company may be unable to continue in existence. The financial statements do not include any adjustments related to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue existence. The Company anticipates its projected business plan will require a minimum of $1,050,000 to continue operations for the next twelve months. 9 Table of Contents ANPATH GROUP, INC CONDENSED NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 Impairment of Long Lived Assets The Company assesses potential impairment of its long lived assets, which include its property and equipment and its identifiable intangibles such as its trade secrets under the guidance of Statement of Financial Standards No. 144, “Accounting for the Impairment or Disposal of Long Lived Assets.” On an annual basis, or as events and circumstances indicate that an asset may be impaired, the Company assesses potential impairment of its long lived assets. The Company determines impairment by measuring the undisclosed future cash flows generated by the assets, comparing the results to the assets' carrying value and adjusting the assets to the lower of the carrying value to fair value and charging current operations for any measured impairment. Concentration Risk Sales to two customers accounted for 20% of our sales in the six months ended September 30, 2010. Sales to a metropolitan mass transit authority, international distributors and an airline distributor represented approximately 86.6% of our sales for the six months ended September 30, 2009. The Company relied upon a single supplier to provide it with PCMX, which is the biocide used in our chemical emulsion disinfectant products. Although there are other suppliers of this material, a change in suppliers would cause a delay in the production process, which could ultimately affect operating results. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiary. All significant intercompany transactions and balances have been eliminated in consolidation. References herein to the Company include the Company and its subsidiary, unless the context otherwise requires. Reclassifications Certain amounts have been reclassified from the prior financial statements for comparative purposes. Revenue Recognition Revenue is generally recognized and earned when all of the following criteria are satisfied: a) persuasive evidence of sales arrangements exists; b) delivery has occurred; c) the sales price is fixed or determinable; and d) collectibility is reasonably assured. Persuasive evidence of an arrangement is demonstrated via a purchase order from our customers. Delivery occurs when title and all risks of ownership are transferred to the purchaser which generally occurs when the products are shipped to the customer. No right of return exists on sales of product except for defective or damaged products. The sales price to the customer is fixed upon acceptance of purchase order. To assure that collectibility is reasonably assured, credit evaluations are performed on all customers. 10 Table of Contents ANPATH GROUP, INC CONDENSED NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 Stock Based Compensation The Company measures compensation cost for its stock based compensation plans under the provisions of Statement of Financial Accounting Standards No. 123(R), “Accounting for Stock Based Compensations.” This statement supersedes APB Opinion No. 25, “Accounting for Stock Issued to Employees,” and its related implementation guidance. This statement establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services. It also addresses transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity's equity instruments or that may be settled by the issuance of those equity instruments. This statement focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions. SFAS No. 123(R), "Accounting for Stock-Based Compensation", requires companies to include expenses in net income (loss) and earnings (loss) for each issuance of options and warrants. The Company uses the Black-Scholes option valuation model to value its issuance of options and warrants. Use of Estimates The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements. Accordingly, upon settlement, actual results may differ from estimated amounts. NOTE 3 - NOTES, LOANS AND CONVERTIBLE DEBT Notes payable consists of the following: September 30, March 31, 7% note due July 8, 2010 payable to ANPG Lending, LLC $ $ 6% notes due on or before May 10, 2009 payable to our CEO 6% notes due on demand payable to Arthur Douglas & Associates 6% notes due on demand payable to our CFO 10% notes due April 8, 2010 payable to unrelated individuals 10% notes due July 1, 2010 payable to unrelated individuals 8% notes due from August 25, 2010 through December 24, 2010 payable to unrelated individuals 7% notes due upon the confirmation of the reorganization plan - 7% notes due upon the confirmation of the reorganization plan - 3.74% premium finance note due in eight monthly installments beginning July 5, 2010 - Total Notes Payable Discount on notes payable - ) Notes Payable, net of discount $ 3,840,413 $ 11 Table of Contents ANPATH GROUP, INC CONDENSED NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 During the six months ended September 30, 2010 the Company borrowed from various parties the aggregate amount of $715,000, $286,000 prior to filing for Chapter 11 reorganization and $429,000 in authorized debtor-in-possession financing. After September 30, 2010, the Company borrowed an additional $180,000 in authorized debtor-in-possession financing. According to the plan of reorganization, if approved, all notes payable will be converted into new common stock equity of the reorganized company. NOTE4 - COMMITMENTS AND CONTINGENCIES Operating Leases The Company has formal operating leases for all of its office and laboratory space. The Company has also entered into a three year office lease agreement to begin October 1, 2009 for an office/warehouse combination in Mooresville, NC. Lease payments under the new office lease will be $2,695 per month for the first year and increases 3% for each subsequent year. Rent expense relating to operating spaces leased was approximately $22,365 and $32,378 for the six months ended September 30, 2010 and 2009, respectively. Payments Due by Period Contractual Obligations Total Less than 1 year 1-3 years 4-5 years After 5 years Office Lease $ $ $ $
